ROBERT L. BLAND, Judge,
dissenting.
Since this case embraces questions of fact and liability *100and comes to the court of claims under section 17 of the court act for informal consideration upon a record made and tiled by the state road commissioner, and no opportunity is afforded the court to make an independent investigation of the facts attending the claim, I cannot see my way clear to concur in the award made by majority members of the court. It is, however, obvious to my mind that the amount of the award made represents a compromise agreement made by the head of the agency concerned, and the court has merely ratified that settlement. This is apparent from the record. The claim is not established by evidence. The award ratifies admitted negligence of the state.